



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ahmed, 2016 ONCA 831

DATE: 20161107

DOCKET: C62382

Feldman, Gillese and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Metin Kadir Ahmed

Appellant

Metin Kadir Ahmed, acting in person

Nader Hasan, appearing as duty counsel

Sidney Thompson, for the respondent

Heard: November 1, 2016

On appeal from the sentence imposed on June 21, 2016 by
    Justice Peter H. Wilkie of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant pleaded guilty to a charge of conspiracy to traffic
    cocaine arising from an investigation into drug trafficking activities in the
    Niagara region by a group called the Black Pistons Motorcycle Club.  He was
    sentenced to 2 years imprisonment, less 8 months credit for pre-sentence
    custody.

[2]

With the assistance of duty counsel, he appeals against sentence on two
    grounds.  He submits that the sentencing judge erred:

1.

by imposing a
    demonstrably unfit sentence that was outside the range and failed to take into
    account the appellants prospects for rehabilitation; and

2.

by failing to
    give credit for the full period of time that the appellant spent on an
    immigration detention.

[3]

We do not accept these submissions.

The First Ground of Appeal

[4]

The sentence that was imposed was fit and within the range.  This court
    has indicated that the range of sentence for this type of offence is from 6
    months to 2 years:
R. v. Woolcock
, [2002] O.J. No. 4927 (C.A.), at
    para. 15.  The quantity involved in this case was 28 grams of cocaine, which
    places the offence at the high end of the range.  Furthermore, the appellant
    had a criminal record that included a prior conviction for possession of
    cocaine for the purpose of trafficking and two further convictions for
    possession of cocaine.  In addition, although the appellant was not a member of
    the Black Pistons Motorcycle Club, he had an ongoing relationship with it. 
    Thus, as the sentencing judge found, there was a link between this offence and a
    larger semi-organised commercial enterprise.

[5]

Moreover, the sentencing judge expressly took into consideration the
    appellants prospects for rehabilitation.  Although he considered there to be
    only a glimmer of rehabilitative potential, given the appellants history, he
    was aware that the appellant had broken away from his co-conspirators and left
    behind that negative peer group by moving to Calgary to live with his father
    and work in his fathers business.

The Second Ground of Appeal

[6]

After the appellant was granted bail on this matter, he was placed in
    immigration detention for seven and a half months.  The sentencing judge gave
    the appellant full credit for the time that the appellant spent in pre-sentence
    custody for this offence but only two months credit for the seven and a half
    months of immigration detention.

[7]

The sentencing judge fully addressed the issue of how much credit should
    be given for the immigration detention.  He noted that sentencing had been
    adjourned on a number of occasions to accommodate the appellants personal
    issues, including obtaining information regarding his immigration status.  He
    referred to the information that he had received on the matter and concluded
    that it was clear that the immigration detention was triggered by factors
    unrelated to the charge for which the appellant was being sentenced.  He
    explained that the appellants application for permanent residence had been
    refused on the ground of serious criminality the year before the charges before
    the court arose.  He indicated that it seemed logical to assume that the
    appellants outstanding bail on this charge would have made it harder for the
    appellant to satisfy his onus in obtaining bail on the immigration detention,
    but stated that the defence had led no evidence on that matter.  Recognizing
    that the impact was speculative, the sentencing judge exercised his
    discretion and gave the appellant two months credit for the period of
    immigration detention.

[8]

In the circumstances, we see no basis for interfering with the
    sentencing judges exercise of discretion.

Disposition

[9]

For these reasons, the appeal is dismissed.

K.
    Feldman J.A.

E.E.
    Gillese J.A.

M.L.
    Benotto J.A.


